DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 9-12 in the reply filed on 07/19/2022 is acknowledged.
Status of Claims
Claims 10-11 are amended, claims 21-36 are new, and claims 1-8 and 13-20 are cancelled due to Applicant's amendment dated 07/19/2022.  Claims 9-12 and 21-36 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 and 22-36 are rejected under 35 U.S.C. 103 as being unpatentable over Seo US 2018/0192514 A1 (“Seo”) in view of Woods, II et al. US 2013/0260087 A1 (“Woods”).
Regarding claims 9-11 and 22-36, Seo teaches a wearable flexible printed circuit board including a conductive circuit pattern (conductive circuit) formed on a base substrate, wherein the base substrate is made of a fiber web (abstract). The fiber web may be a three-layer fiber web structure of an upper layer, intermediate layer, and lower layer (¶ [0021], [0078], and [0093]).
Seo teaches the polymer material used for creating the base substrate may be polyurethane, polyether sulfone, or polyacrylonitrile (¶ [0091]), none of which are conductive materials1,2,3 (non-conductive membrane).
As shown in Figs. 1-3 and 7B, the conductive circuit pattern (120) is formed on only one side of and is affixed to a top surface of the base substrate (110) (¶ [0057]) (claims 26 and 28).
Seo teaches when the conductive paste is printed on the upper layer to form the conductive circuit pattern, the conductive paste may penetrate into the pores of the upper layer (¶ [0079]). Accordingly, as the conductive paste penetrates into the base substrate, the conductive circuit pattern is at least partially embedded into the base substrate (claims 29 and 32).
Seo fails to teach a yarn stitched through and forming holes in the base substrate.
Woods teaches a stitched multi-layer fabric comprising three layers and a yarn (abstract). The yarn is used to secure the layers together and in the process forms stitch holes between the layers (¶ [0025]-[0026]). As shown in Figs. 5-7, the yarn is stitched through all three layers (12, 14, and 18) and extends over a majority of a length or width of fabric (¶ [0031]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a yarn in the base substrate (three-layer fiber web structure), as shown in Figs. 5-7, based on the teaching of Woods.  The motivation for doing so would have been to secure the layers of the base substrate together, as taught by Wood. The resulting base substrate would have stitch holes.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the yarn throughout a majority of a length and width of the base substrate to more thoroughly secure the layers together. 
Per claims 10, 27, and 33, Seo teaches the conductive circuit pattern is formed by a conductive paste printed on the fiber web (¶ [0018] and [0030]).
Per claims 11, 22, 25, and 34, Seo teaches the wearable flexible printed circuit board may be used in wearable smart devices and includes a short-range communication module for technologies such as RFID or Bluetooth (¶ [0068]-[0071]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the wearable flexible printed circuit board for RFID or Bluetooth, because it would have been choosing to use the wearable flexible printed circuit board for particular short range communication technologies, which would have been a choice from a finite number of identified, predictable solutions of short range communication technologies for the wearable flexible printed circuit board of Seo in view of Wood and possessing the benefits taught by Seo and Wood.  One of ordinary skill in the art would have been motivated to produce wearable flexible printed circuit boards for additional short-range communication technologies having the benefits taught by Seo in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The instant specification recites Bluetooth technology uses short-wavelength ultrahigh frequency radio waves (instant ¶ [0042]). Accordingly, a conductive circuit comprising Bluetooth technology is a short-wavelength ultrahigh frequency radio wave circuit.
Per claims 23, 31, and 36, Seo teaches the base substrate has waterproof characteristics (¶ [0024] and [0065]). Accordingly, the base substrate comprises a water resistant or water proof material.
Per claim 24, the conductive circuit configured to collect power using a signal received by the conductive circuit defines the stitched fabric by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim (#). See MPEP 2173.05(g). Seo in view of Woods teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seo US 2018/0192514 A1 (“Seo”) in view of Woods, II et al. US 2013/0260087 A1 (“Woods”) as applied to claim 9 above, and further in view of Speleers US 2008/0282665 A1 (“Speleers”).
Regarding claim 12, while Seo teaches vertical electric conduction may be performed between the upper and lower surfaces of the base substrate (¶ [0082]), Seo in view of Woods fail to teach the yarn is formed of a conductive material.
Speleers teaches a garment comprising an electrically conductive elastic composite yarn, wherein the yarn may particularly be used in printed circuit boards (PCBs) (¶ [0010] and [0040]). The composite yarn has stable electrical conductive properties over its lifetime and is easy to use in garments (¶ [0009]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of yarn in order to carry out an embodiment of Seo in view of Wood. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the electrically conductive elastic composite yarn of Speleers wherein the electrically conductive elastic composite yarn may be used in garments and PCBs. The motivation for doing so would have been to provide vertical electric conductive between the upper and lower surface of the base substrate, as taught by Seo, and to use a yarn having stable electrical conductive properties over its lifetime that is easy to use in garments, as taught by Speleers.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seo US 2018/0192514 A1 (“Seo”) in view of Woods, II et al. US 2013/0260087 A1 (“Woods”) as applied to claim 9 above, and further in view of Adhesives with Electrical Conductivity for Applications on PCBs, Panacol-Elosol GmbH, March 21, 2016—Obtained from Wayback Machine (“Panacol”).
Regarding claim 21, while Seo does not limit the conductive paste to particular materials, Seo in view of Woods fail to teach the conductive circuit pattern is glued to the base substrate.
Panacol teaches electrically conductive adhesives under the tradename Elocolit® that may be screen-printed on printed circuit board (beginning of pg. 2). These electrically conductive adhesives are flexible, have long storage life, and allow for the production of much more delicate conductors (beginning of pg. 2).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular material for the conductive paste in order to carry out an embodiment of Seo in view of Wood. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the electrically conductive adhesives of Panacol wherein the PCBs may be formed with electrically conductive adhesives (Elocolit®). The motivation for doing so would have been to provide a conductive paste that is flexible, has long storage life, and allows for the production of more delicate conductors, as taught by Penecol.
As the conductive paste is an adhesive, the conductive circuit pattern will be glued to the base substrate once the conductive paste is cured (See Fig. 6 and ¶ [0090]).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Polyurethane Conductivity, Mearthane Products Corporation, pg. 1, August 8, 2022.
        2 Polyethersulfone Characteristics, Polyethersulfone Material Properties, Dielectric Manufacturing, pg. 1, August 8, 2022.
        3 H. Teoh, D. Mac Innes, Jr, P. Metz. ELECTRICAL CONDUCTIVITY OF DOPED POLYACRYLONITRILE (PAN). Journal de Physique Colloques, 1983, 44 (C3), pp.C3-687 (Introduction).